PER CURIAM.
The above two eases were consolidated for appellate purposes.
In case no. 95-1008 the appellant, Dr. John M. Crabill, appeals from the entry of an adverse summary judgment. He argues that the summary judgment was improvidently entered by the trial court because of the existence of material issues that are in dispute regarding whether he was intended to be the third party beneficiary of the contract entered into by the appellee, Dr. Idalia Lus-tre. We agree with the appellant regarding the existence of the disputed issues of material fact and, accordingly, reverse the entry of the summary judgment and remand that case for further proceedings consistent herewith.
Regarding the appeal in case no. 95-2537, in which Dr. Idalia Lastra is the appellant, we find no merit in appellant’s argument and, accordingly, affirm the trial court’s judgment in that case.